Title: To George Washington from Major General Nathanael Greene, 2 September 1777
From: Greene, Nathanael
To: Washington, George



Dear Sir
Camp [Red Clay Creek, Del.] Sept. 2d 1777

Inclosd is a letter from Mr Levi Hollingsworth relative to the situation of the Stores in that quarter—General Mughlenburg has marched with his detachment to cover the removeal of the Stores—If your Excellency thinks any additional force is necessary it shall be sent immediately—I wait your further Orders and am your Excellencies Most Obedient & very humbl. Servt

N. Greene

